ALAN T. BROOKS, Complainant Below, Appellant,
v.
PATRICIA BARTLEY SCHWARTZ Disciplinary Counsel, Respondent Below, Appellee.
No. 125, 2010.
Supreme Court of Delaware.
Submitted: March 4, 2010.
Decided: March 9, 2010.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 9th day of March 2010, the Court has considered the appellant's notice of appeal from the Office of Disciplinary Counsel's February 5, 2010 dismissal, under Rule 9(a) of the Delaware Lawyers' Rules of Disciplinary Procedure, of the appellant's complaint against a member of the Bar of this Court.[1] There is no provision for an appeal of that determination.[2] Generally, Court review is limited to disciplinary or disability matters that are heard by the Board on Professional Responsibility.[3]
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rule 29(c), that the appeal is DISMISSED for lack of jurisdiction.[4]
NOTES
[1]  Rule 9(a) provides that the Office of Disciplinary Counsel shall screen and evaluate a complaint alleging misconduct or incapacity of a lawyer and shall dismiss any matter that does not raise a reasonable inference of misconduct or incapacity.
[2]  See generally Del. Lawyers' Rules of Disciplinary Procedure R. 9 (governing procedures relating to the initiation of disciplinary proceedings). In re Connolly, 510 A.2d 484, 486 (Del. 1986).
[3]  See Del. Lawyers' Rules of Disciplinary Procedure R. 9(e) (providing for review by the Court upon the submission of a report and recommendation by the Board on Professional Responsibility). But cf. Del. Lawyers' Rules of Disciplinary Procedure R. 16 (governing interim suspension).
[4]  See Del. Supr. Ct. R. 29(c) (providing that the Court may dismiss, sua sponte, without notice, an appeal that manifestly fails on its face to invoke the Court's jurisdiction and where the Court concludes, in the exercise of its discretion, that the giving of notice would serve no meaningful purpose and that any response would be of no avail).